Exhibit 12.1 Realty Income Corporation Statements re computation of ratios ( dollars in thousands ) Years ended December 31, 2007 2006 2005 2004 2003 Net Income $ 140,409 $ 110,781 $ 99,119 $ 103,397 $ 86,435 Fixed Charges: Interest 61,640 48,893 38,699 31,993 24,460 Interest, discontinued operations 6,201 3,708 1,139 674 561 Amortization of fees 2,691 2,470 2,250 2,139 1,953 Interest Capitalized 993 2,184 1,886 531 697 Fixed Charges 71,525 57,255 43,974 35,337 27,671 Net Income before Fixed Charges 210,941 165,852 141,207 138,203 113,409 Divided by Fixed Charges 71,525 57,255 43,974 35,337 27,671 Ratio of Earnings to Fixed Charges 2.9 2.9 3.2 3.9 4.1 Ratio of earnings to combined fixed charges and preferred stock dividends 2.2 2.4 2.6 3.1 3.0 Preferred stock dividends $ 24,253 $ 11,362 $ 9,403 $ 9,455 $ 9,713
